   19-00443-NPO Dkt 10 Filed 02/06/19 Entered 02/06/19 11:12:24 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

       IN RE: VANESSA GREGORY
                                                                           CHAPTER 13
       DEBTOR                                                         CASE NO. 19-00443

                     MOTION FOR EXTENSION OF AUTOMATIC STAY

       COMES NOW, Vanessa Gregory, Debtor, and respectfully moves the Court pursuant to

11 U.S.C. §362 to enter an Order allowing her to extend the automatic stay and would show unto

the court the following:

                                                  1.

       Debtor filed a voluntary Chapter 13 Bankruptcy petition on February 5, 2019.

                                                  2.

       Debtor previously filed a Chapter 13 Bankruptcy on September 6, 2018 and was assigned

case number 18-03437. The case was dismissed on November 15, 2018.

                                                  3.

       The petition filed in this case has been filed in good faith as to all creditors. Debtor

believes that the Chapter 13 plan that she has submitted will be confirmed and that she will be able

to fully perform under the terms of the plan.

       WHEREFORE, Debtor requests that this Court continue the automatic stay under §362(a)

as to all creditors for the duration of this Chapter 13 proceeding.

       Respectfully submitted, this the 6th day of February 2019.

                                                /s/ Marquis D. Rose
                                                Marquis D. Rose, MSB#1040358
                                                Attorney for Debtor
   19-00443-NPO Dkt 10 Filed 02/06/19 Entered 02/06/19 11:12:24 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the above-referenced debtor, do hereby certify that I have

this date served a true and correct copy of the Motion for Extension of Automatic Stay proceedings

to the affected creditor via First Class U.S. Mail and the case trustee and U.S. Trustee via Notice

of Electronic Filing (NEF) through the ECF system.

       Date: February 6, 2019.

                                                     /s/ Marquis D. Rose
                                                     Marquis D. Rose, Esq.




                                                2
